Per Curiam.

It is clear from the exhibits that the proper authorities have been well aware of relator’s request that the charge against him be disposed of, either by trial or dismissal, and that no action has been taken thereon.
Where an inmate in a penal institution has made a diligent, good-faith effort to call to the attention of the proper authorities in another state that he desires a charge pending against him in that state disposed of, by trial or dismissal, he is entitled to have such request acted upon. The failure of the authorities to do so constitutes the denial of a speedy trial. Smith v. Hooey (1969), 393 U. S. 374.
The writ of mandamus is allowed ordering the Court of Common Pleas to dismiss the 1964 indictment against relator and to remove the detainer placed against him.

Writ allowed.

O’Neill, C. J., Schneider, HebbeRt, Duncan, Corrigan, Steen and Leach, JJ., concur.